Spalding, J.
(dissenting). This appeal presents the identical question decided in State ex rel. Montgomery v. Anderson, 18 N. D. 149, 118 N. W. 22. In that case a majority of the court held that the 30 per cent requirement in the primary election law was intended to prevent the nomination of candidates by accident, and to prevent a nomination when the party did not intend to make one; to restrain the action of voters at primary elections within the parties to which they belong; and to define and fix the number of votes necessary to constitute an expression of the party, and to determine what is the act of a party as a party, and that, while undoubtedly simpler and perhaps more effective or reasonable rules and regulations might have been .provided than this provision furnishes, yet that that was a question for the legislature, and not for the courts, as long as the method provided was not clearly unreasonable, and that the feature complained of was not so unreasonable as to justify the court in holding it to be invalid. The different political parties accepted and acted upon the decision of the court in that case until the fall of 1910, when a political exigency and the fact of this court having in the meantime been increased in numbers by the addition of two members, furnished the appellant the occasion, as well as the excuse, for reopening the question. No new reasons for holding the provision invalid were advanced on argument, and it has been conceded that the position of the appellant and the opinion of the present majority of the court is without support by any reported authority. It is also conceded that the question of per cent is at most of trifling significance; that the same principle would be involved and the law equally invalid if the per cent were either considerably greater or materially less. The arguments presented were confined almost literally to the suggestions of Judge Fisk, made in the dissenting opinion in the Anderson Case. I construe them analyzed as resolving into at most *605only two propositions: First, that the legislature has not provided the most efficient and the simplest method or classification which it might have found to accomplish its purpose; second, that because of the changes of residence, of political faith, or a decrease in party interest or loyalty, the fixing of the standard as the party vote cast at the general election next preceding the holding of the primary (less than twenty months), relates to a time so remote as to be unreasonable. The reasons which appeal to me most strongly, in 'support of the law, were stated in the opinion of the court in the Anderson Case, to which I refer, and a restatement of those reasons is unnecessary. I shall therefore address my suggestions to the argument of the majority of the court in its opinion in the case at bar.
The proposition that the law is invalid because the legislature has not provided the most efficacious and the simplest method of arriving at or enforcing the principles in view, and the object sought to be attained by the provision questioned, requires but brief comment. If the legislative assembly were required to discover and only provide the wisest, most efficacious, or the simplest plan known for accomplishing the object sought to be attained, in all the numerous laws from time to time enacted by it, particularly those relating to the administration of the fiscal affairs of state and its various subdivisions, and the exercise of the right of franchise, one would be left in some, doubt as to the validity of most of our laws relating to such subjects. If any legislature ever attains that degree of superior wisdom and perfection which enables it in all such cases to see and affirmatively act upon the wisest method, it may well be held up to the attention of the civilized world as the only perfect and allwise legislative body known to history. I am unable to grasp any such principle. Apply this test to our revenue laws, as well as to many others, and I fear that they would shortly cease to operate, and the state and all its subdivisions would be found bankrupt. The logical, as well as practical, effect of adhering to this doctrine, would only result in disaster, as must be clearly apparent.
It is said in the majority opinion that, “by adopting this measure and declaring a constant ratio of 30 per cent between the number so determined and the number necessary to make a nomination applicable alike to state, district, and county offices, as before suggested, the legis*606íature has declared a classification of objects upon which the law shall operate not only in the state at large, but in each county of the state,” and that to render the law valid it must not violate the principle that the party fraction authorized to make a nomination shall in each county of the state bear a constant, just, and uniform relation to the basis upon which it is classified, or, in other words, to the party strength in that county. It then proceeds to assume that the party strength is evidenced by the party vote at the primary, rather than at the general, election next preceding, and that because the statute fixes the measure of the party strength as its vote at the general election, rather than at the primary, it is invalid. In their discussion of this principle, and possibly out of undue consideration for the court, as constituted when the Anderson Case was decided, it is said with reference to that decision that “the court, from the very necessity of the case, was compelled to form its judgment largely upon abstract principle, and to base the same upon facts that might be expected to arise out of the practical operation of the law, rather than on those that had arisen. While, therefore, we still adhere to much of the general principle announced in the case of State ex rel. Montgomery v. Anderson, a majority of this court, under the additional facts now brought to its consideration, feel impelled to a conclusion materially at variance with that herein announced.” In other words, that the difference between the votes of the election of 1908 and the primary in 1910 furnishes a reason, not formerly before this court, for holding the provision in question invalid. This reason leads to the result that when a party is on the increase, and the vote at any election is greater than that at the preceding election, the regulation or classification of the state will be reasonable and therefore valid as to party, but at the time invalid as to any party whose adherents decrease in number from year to year. To me, this' is a novel doctrine. But assuming this line of reasoning to be applicable and proper, it appears to me that the court has omitted a factor necessary to be considered in determining the reasonableness or unreasonableness of the regulation or classification, and which must be stated to enable one to arrive at a correct conclusion.
Notwithstanding the decrease shown in the vote of one party between the 1908 election and the 1910 primary, the members of that *607party resumed tlieir allegiance at the 1910 general election, and the vote of that party regained its normal proportions. The returns show that in one of the counties referred to the vote of that party in November, 1910, exceeded the party vote cast in 1908, while in the others it was not disproportionate, although slightly smaller. I have-not taken pains to make an examination of the vote cast in counties not named, but am content to suggest that the figures given, when supplemented by those of the same party cast at the 1910 general election, fall somewhat short of furnishing the mathematical demonstrations of the unreasonableness and invalidity of the law attempted,, but that if they tend to prove anything in this direction, it is that enough members of one party were so apathetic, that they neglected to participate in making nominations, or that many in some counties were so disloyal to their party and indifferent to the prohibitions of the statute, that they preferred a voice in making nominations of another party, to having their own represented on the ballot, and thereby prevented nominations being made in some instances.
Applying the reasoning of the majority opinion to these facts leads-to the further conclusion that the regulation or classification complained of was unreasonable in June, 1910, but on the return of the-voters to the party in November, 1910, this provision became reasonable again. If the question is one of determining when the party census must be taken on which to base a decision of the question whether a party has acted, or expressed its opinion as to candidates-for nomination, then it is purely a question of judgment. No party is likely to complain that it east a large vote at a general election. Its ground for complaint is not against the law when its membérs desert the party and participate in the nomination of the candidates of another party at the primary. Its primary remedy lies in the-direction of the advocacy of principles and the nomination of candidates which appeal to its members to lend them their support. The-logic of the situation is that the appellant in this case appeals to the-court to relieve him from the defeat occasioned by the inconstancy of the members of his party, or for the unattractiveness of the program which it presented to the -voters, or, what is more probable, disapproval of his candidacy. He asks this court to nominate him for *608an office for which the legislature and the voters have said he is not nominated.
The vote at the general election of 1910, as compared with that at the general election of 1908, hardly indicates that an appeal on the second ground mentioned is necessary, but when the vote in November, 1908, and 1910, are compared with the primary vote of 1910, a shocking lack of party loyalty seems to be disclosed in a few localities. It happens on this occasion to apply to one of the great parties, but it is just as likely to apply to the other some other time. For this reason I am unable to discover that the mere circumstance of this applying to one party at this time, and placing it at a disadvantage in certain localities in certain matters only, is fatal to the law. As far as we know it may at this time apply to the other party also. As a matter of classification it is not questioned that some regulation is necessary, otherwise the number of party ballots to be printed at public expense would be innumerable. Any classification of this nature is in a sense arbitrary. The legislature might with just as great reason have fixed it at 29 or 31 per cent. The difference would be so inconsequential as to be unnoticed. But in my apprehension this question of classification has been reached from an erroneous standpoint by the majority of this court. The question is: Is a classification provided which operates with substantial uniformity as between the parties ? Not as between counties. Tet it does operate with substantial uniformity between counties or other subdivisions, because the same conditions effect the same result in one county as in another. The fact that one county casts less than 30 per cent, and another more, at the primary does not destroy the uniformity of application of the provision complained of. If neither casts 30 per cent, a candidate for neither party is nominated by the primary method. If the failure to nominte in any subdivision of the state resulted in a total failure of candidates for a party, or in the prevention of the organization of new parties, a different question might be before us, but as held in State ex rel. Hagendorf v. Blaisdell, — N. D. —, 127 N. W. 720, the law provides for new parties, and secures them the same privileges at elections that old parties have, and ample means, is provided for placing the names of candidates with their party designation on the ballot used at the general election, irrespective of the *609result of the primary. According to the majority opinion, the party ■census must be taken as disclosed by the vote at the primary. In the legislative judgment, the appropriate time to take a party census is at the general election. This is a purely political question for the legislature to decide. If we may be permitted to draw analogies from party rules and proceedings prior to the enactment of the primary law, we may call attention to the well-known fact that representation in county and state conventions was then based upon a party census, sometimes taken in one manner and sometimes in another, the basis being in each case determined either by the preceding convention or by the party committee in calling the convention. Sometimes it was on the vote for presidential electors, four years prior to the election of delegates to a convention; sometimes on the vote for governor, and sometimes on an average of the votes for certain state offices, and at other times on the vote for candidates for Congress. The discretion formerly vested in the party management or party convention, of necessity is now vested in the legislature, and as long as it gives each party of the same class, that is, each party casting a certain number or percentage of votes, the same opportunity, I see no serious grounds for complaint. I know of no method which has been found, and can think of none which is likely to be devised, that will anything more than approximate absolute equality. This identical principle and question was argued before the supreme court of Wisconsin, after the argument was had in the case at bar. The opinion of that court has been handed down, sustaining the law of that state on this subject. It has not yet been published, but a copy has been before us for several weeks. The law in that state required a 20 per cent vote as compared with the vote for governor at the preceding general election. Judge Marshall wrote a most profound and exhaustive opinion on the subject, in the ■course of which it is held that the right to vote is not simply a privilege, as held by the courts of most states, and as I had supposed was the ■case, but that it is an inherent right under our state Constitutions, practically an inalienable right. If this be correct, it follows that the power of the legislature to regulate the exercise of the right to vote must be ■considerably restricted and limited, as compared with its power where the right is held to be only a privilege, thus making the conclusion of the Wisconsin court far more difficult to reach .than had the right to *610vote been held a privilege merely. It is beld in that case that the validity of the law depends upon the-answers to two questions: First, Is the purpose legitimate? second, Are the means employed to effect the purpose legitimate? And that if the purpose is legitimate and! the means employed to effect the purpose reasonably adapted to that end, the law is entitled to judicial approval, and that court answers both questions in the affirmative. I should be pleased to quote extensively from that opinion, but the reasonable limits of this dissent,, after what was said in the Anderson Case, renders it inadvisable and' unnecessary. See State ex rel. McGrael v. Phelps, 144 Wis. 1, — L.R.A.(N.S.) —, 128 N. W. 1041.
The supreme court of Minnesota in State ex rel. Fitz v. Jensen, 86 Minn. 19, 89 N. W. 1126, passed upon a statute where the principle involved was identical with this, but the percentage was 10 per cent of the entire vote of the state, and the provision was held constitutional and in concluding its opinion that court says: “We are of the opinion that the legislature may classify political parties with reference to differences in party conditions and numerical strength, and prescribe how each class shall select its candidates; but it cannot do so arbitrarily, and confer upon one class important privileges and partisan advantages, and deny them to another class, and hamper it with unfair and unnecessary burdens and restrictions in the selection of its candidates. While it seems to some of us that the percentage of the vote selected as the basis of the classification in this act is larger than necessary, yet it was a question for the legislature, and we are not justified in holding that the classification was arbitrary.”
In Ledgerwood v. Pitts, 122 Tenn. 570, 125 S. W. 1036, a case’ decided in 1910, the supreme court of that state passed upon a provision that excluded from the benefits of the primary election law, political parties casting less than 10 per cent of the entire vote of the state at the preceding November general election, and held that such classification and exclusion was not unreasonable, arbitrary, capricious, or partial.
See also Ladd v. Holmes, 40 Or. 167, 91 Am. St. Rep. 457, 66 Pac. 714.
These are only a few of the many authorities which might be cited,. Sustaining the decision in the Anderson Case, and they conflict with *611tbe opinion of tbe majority in tbe case at bar. But tbe principle wbicb I contend for bas recently been passed upon by this court in an opinion which met with tbe approval of each member who now joins in tbe majority opinion. In State ex rel. Hagendorf v. Blaisdell, supra, a question in every respect analogous to tbe one at bar was before us, and tbe law sustained. That case is cited by tbe Wisconsin court in State ex rel. McGrael v. Phelps, supra, as tbe latest pronouncement upon tbe question. I still think tbe decision in tbe Hagendorf Case sound, although in effect overruled by the majority opinion herein.
Chief Justice Marshall said many years ago: “Let tbe end be legitimate; let it be within tbe scope of tbe Constitution, and all means wbicb are appropriate, wbicb are plainly adapted to that end, wbicb are not prohibited but consistent with tbe letter and spirit of tbe Constitution, are constitutional.”
Tbis principle must apply with far greater force to tbe powers of a legislature of a state, than those of Congress.
Another reason for affirming tbe judgment here appealed from is presented in respondent’s brief. Under circumstances of this case, I express no opinion regarding tbis point, but must call attention to tbe principle and some authorities sustaining it. Tbe principle is laid down, that where tbe statute bas been held to be constitutional by tbe appellate court, tbe community bas a right to expect with confidence that, in subsequent cáses, tbe court will adhere to its former decision, made after full argument and upon due consideration; and by some courts tbis principle is emphasized where an attack is renewed after a change in tbe personnel of tbe court. Fisher v. Horicon Iron & Mfg. Co. 10 Wis. 355; Gibbons v. Ogden, 17 Johns. 488; Amoskeag Mfg. Co. v. Goodale, 62 N. H. 66; Stout v. Grant County, 107 Ind. 343, 8 N. E. 222. Mr. Justice White, now chief justice of tbe Supreme Court of tbe United States, discussed tbis subject, in Pollock v. Farmers’ Loan & T. Co. 157 U. S. 608, 39 L. ed. 828, 15 Sup. Ct. Rep. 673, and I quote briefly from bis opinion:
“A distinguished writer aptly points out the wrong which must result to society from a shifting judicial interpretation. He says:
“Tf results and maxims of law were to ebb and flow with tbe taste of tbe judge, or to assume that shape wbicb in bis fancy best becomes *612the times; if the decisions of one case were not to be ruled by, or depend at all upon, former determinations in other cases of a like nature, I should be glad to know what person would venture to purchase an estate without first having the judgment of a court of justice respecting the identical title which he means to purchase. No reliance could be had upon precedents; former resolutions upon titles of the same kind could afford him no assurance at all. Nay, even a decision of a court of justice upon the very identical title would be nothing more than a precarious temporary security; the principle upon which it was founded might in the course of a few years become antiquated; the same title might be again drawn into dispute; the taste and fashion of the times might be improved, and on that ground a future judge might hold himself at liberty (if not consider it his duty) to pay as little regard to the maxims and decisions of his predecessor as that predecessor did to the maxims and decisions of those who went before him.’ Fearne, Contingent Remainders, London ed. 1801, p. 264.
“The disastrous consequence to flow from disregarding settled decisions thus cogently described must evidently become greatly magnified in a case like the present, when the opinion of the court affects fundamental principles of the government by denying an essential power of taxation long conceded to exist and often exerted by Congress. If it was necessary that the previous decisions of this court should be repudiated, the power to amend the Constitution existed, and should have been availed of . . . the conservation and orderly development of our institutions rest on our acceptance of the results of the past, and their use as lights to guide our steps in the future. Teach the lesson that settled principles may be overthrown at any time, and confusion and turmoil must ultimately result. In the discharge of its function of interpreting the Constitution, this court exercises an august power. It sits removed from the contentions of political parties and the animosities of factions. It seems to me that the accomplishment of its lofty mission can only be secured by the stability of its teachings and the sanctity which surrounds them. If the permanency of its conclusions is to depend upon the personal opinions of those who, from time to time, may make up its membership, it will inevitably become a theater of political strife, and its action will be without coherence or consistency. There is no- great principle of our constitutional *613law, such as the nature and extent of the commerce power, or the currency power, or other powers of the Federal government, which has not been ultimately defined by the adjudications of this court after long and earnest struggle. If we are to go back to the original sources of our political system, or are to appeal to the writings of the economists in order to unsettle all these great principles, everything is lost, and nothing saved to the people. The rights of every individual are guaranteed by the safeguards which have been thrown around them by our adjudications. If these are to be assailed and overthrown, as is the settled law of income taxation by this opinion, as I understand it, the rights of property, so far as the Federal Constitution is concerned, are of little worth. .My strong convictions forbid that I take part in a conclusion which seems to me so full of peril to the country. I am unwilling to do so, without reference to the question of what my personal opinion upon the subject might be if the question were a new one, and was thus unaffected by the action of the framers, the history of the government, and the long line of decisions by this court. The wisdom of our forefathers in adopting a written Constitution has often been impeached upon the theory that the interpretation of a written instrument did not afford as complete protection to liberty as would be enjoined under a Constitution made up of the traditions of a free people. Writing, it has been said, does not insure greater stability than tradition does, while it destroys flexibility. The answer has always been that by the foresight of the fathers the construction of our written Constitution was ultimately confided to this body, which, from the nature of its judicial structure, could always be relied upon to act with perfect freedom from the influence of faction, and to preserve the benefits of consistent interpretation. The fundamental conception of a judicial body is that of one hedged about by precedents which are binding on the court, without regard to the personality of its members. Break down this belief in judicial continuity, and let it be felt that on great constitutional questions this court is to depart from the settled conclusions of its predecessors, and to determine them all according to the mere opinion of those who temporarily fill its bench, and our Constitution will, in my judgment, be bereft of value and become a most dangerous instrument to the rights and liberties of the people.”
*614Seeing no sound reason for overruling tbe Anderson Case, I dissent.
Morgan, Cb. J., concurs fully in tbe foregoing dissent.